MR. CHIEF JUSTICE ADAIR:
(dissenting).
R. C. M. 1947, section 93-8023, requires this court, on appeals in civil cases, to review the errors made not only against the appellant but those made in his favor, if such errors are shown upon the record. This statute enables the respondent to have errors made against him reviewed where the record shows the orders, rulings or proceedings of which respondent complains and his objections thereto. The instant action is a suit in equity and on the appeal respondent has made a cross-assignment of error. He is not required to also file a cross-appeal to entitle him to invoke the statute and have this court review the questions of fact arising upon the evidence presented in the record before us, R. C. M. 1947, sec. 93-216, and I do not agree that because of his failure to file a cross-appeal, respondent “is in no position to complain of the court’s finding” whereof respondent complains in his cross-assignment.